Citation Nr: 1627472	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-22 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Service connection for bilateral hearing loss. 

2.  Service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at a March 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.

In June 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with a VA audiology examination.  As the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the June 2015 Board Remand directives, and that the matter has been properly returned to the Board for appellate consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma (loud noise) during service.

2. The Veteran currently has a bilateral hearing loss disability.

3. The Veteran has had continuous symptoms of bilateral hearing loss since service separation.

4. The Veteran currently has a bilateral tinnitus disability.

5. The Veteran has had continuous symptoms of tinnitus since service separation.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for bilateral hearing loss and tinnitus, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Authority 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, tinnitus and sensorineural hearing loss, which are organic diseases of the nervous system, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claims for service connection for tinnitus and bilateral hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 
27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and sensorineural hearing loss or tinnitus (as organic diseases of the nervous system) becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss 

The Veteran contends that service connection for bilateral hearing loss is warranted because bilateral hearing loss started in service as a result of exposure to small weaponry, rockets, mortars, grenades, and artillery on a daily basis.  The Veteran also asserted that he has had symptoms of bilateral hearing loss since service separation.  See, e.g., November 2008 and April 2010 VA Forms 21-4138; May 2016 informal hearing presentation (IHP).

The Board finds that the Veteran has a current disability of bilateral hearing loss.  The August 2015 VA examination report shows that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The August 2015 VA examination report also shows a diagnosis of bilateral sensorineural hearing loss.

The Board finds that the Veteran was exposed to acoustic trauma (loud noise) during active service.  DD Form 214 lists 11B20 (Infantryman) as the Veteran's military occupational specialty (MOS), which is consistent with a high probability of loud noise exposure.  See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  

The Board finds that the evidence is at least in equipoise on the question of whether symptoms of the current bilateral hearing loss were continuous after service separation.  Evidence weighing in favor of such finding includes the Veteran's statements that he began experiencing hearing problems in service, and that he has been having hearing problems ever since.  See, e.g., May 2016 IHP.  The June 2003 VA Form 21-526 shows that the Veteran reported that hearing loss started during service in 1969.  

Evidence weighing against this finding includes the November 1970 service separation examination report that showed a normal clinical evaluation of the ears, as well as an audiogram that showed that the Veteran's hearing did not undergo a significant threshold shift when compared to the December 1968 service enlistment audiogram.  Moreover, the November 1970 report of medical history at service separation shows that the Veteran denied current symptoms or a history of hearing loss.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that symptoms of bilateral hearing loss have been continuous since service separation.  

The record contains VA medical opinions with respect to the relationship between the current hearing loss and active service; however, because the evidence shows that symptoms of bilateral hearing loss have been continuous since service to warrant presumptive service connection, such medical nexus opinions addressing direct service connection were not necessary to establish service connection.  The Board does not need to reach the weight assignable to these opinions because the Board is granting service connection on a presumptive basis because of continuous symptoms of chronic disease of bilateral hearing loss since service (38 C.F.R. § 3.303(b)) rather than on a direct relationship (or nexus; 38 C.F.R. § 3.303(d)) between the bilateral hearing loss and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

Based on these "continuous" post-service bilateral hearing loss symptoms and in-service acoustic trauma, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for bilateral hearing loss under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.303(b) have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Because the Board is granting service connection for bilateral hearing loss on a presumptive theory of service connection, all other theories of entitlement are rendered moot.

Service Connection for Tinnitus

The Veteran contends that service connection for tinnitus is warranted because tinnitus started in service as a result of exposure to small weaponry, rockets, mortars, grenades, and artillery on a daily basis.  The Veteran also asserted that he has had symptoms of tinnitus since service separation.  See, e.g., November 2008 VA Form 21-4138; May 2016 IHP.

The Board finds that the Veteran has a current disability of bilateral tinnitus.  The April 2008 VA examination shows that the Veteran reported constant bilateral tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

The Board finds that the evidence is at least in equipoise on the question of whether symptoms of the current tinnitus were continuous after service separation.  Evidence weighing in favor of such finding includes the Veteran's statements that he began experiencing ringing in the ears in service, and that he has been having tinnitus symptoms ever since.  See, e.g., May 2016 IHP.  The June 2003 VA Form 21-526 shows that the Veteran reported that tinnitus started during service in 1969.   


Evidence weighing against this finding includes the November 1970 service separation examination report that showed a normal clinical evaluation of the ears.  Moreover, the November 1970 report of medical history at service separation shows that the Veteran denied current symptoms or a history of ear trouble.  While the Veteran reported post-service onset of tinnitus during the April 2008 VA examination (five to ten years prior to the examination), the Veteran later explained that this was inaccurate, and confirmed that tinnitus started in service.  See November 2008 VA Form 21-4138.  Moreover, as stated above, the June 2003 VA Form 21-526, which was approximately five years prior to the April 2008 VA examination, shows that the Veteran reported that tinnitus started during service in 1969.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that symptoms of tinnitus have been continuous since service separation.  

The record contains VA medical opinions with respect to the relationship between the current tinnitus and active service; however, because the evidence shows that symptoms of tinnitus have been continuous since service to warrant presumptive service connection, such medical nexus opinions addressing direct service connection were not necessary to establish service connection.  The Board does not need to reach the weight assignable to these opinions because the Board is granting service connection on a presumptive basis because of continuous symptoms of chronic disease of tinnitus since service (38 C.F.R. § 3.303(b)) rather than on a direct relationship (or nexus; 38 C.F.R. § 3.303(d)) between the tinnitus and active service in the absence of symptoms that make the nexus.  See Horowitz, 5 Vet. App. at 221-22; see also Jandreau at 1377.

Based on these "continuous" post-service tinnitus symptoms and in-service acoustic trauma, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for tinnitus under 38 U.S.C.A. 

§ 1112 and 38 C.F.R. § 3.303(b) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Because the Board is granting service connection for tinnitus on a presumptive theory of service connection, all other theories of entitlement are rendered moot.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


